Citation Nr: 1648158	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-40 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from September 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied a rating in excess of 10 percent for right wrist degenerative joint disease.

The Veteran testified at a hearing before a local hearing officer at the RO in November 2010.  A transcript of that proceeding is of record.

In June 2013, the Board remanded this matter for further development, to include performing an additional VA examination and obtaining any additional outstanding VA treatment records.  In September 2013, the Board denied the Veteran's increased rating claim, a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  

In a July 2014 Joint Motion for Partial Remand (JMR), the parties did not contest the Board's denial of the Veteran's increased rating claim, but determined that the Board did not address whether a claim for TDIU was reasonably raised by the record.  The Court remanded the TDIU matter for further development.  

As a result of the July 2014 JMR, the Board remanded the Veteran's TDIU claim for development in October 2014.  In a March 2016 decision, the Board denied the Veteran's TDIU claim.  The Veteran appealed the decision to the Court.  In a September 2016 Order, the Court vacated the March 2016 Board decision and remanded the matter for further proceedings consistent with a September 2016 JMR.  The case was then returned to the Board.

The Veteran has filed a timely Notice of Disagreement (NOD) with respect to his claims of service connection for a bilateral hearing loss disability. The RO acknowledged receipt of the NOD and informed the Veteran that if the appeal could not be granted, a Statement of the Case would issue.  See November 18, 2016 correspondence. As the RO has acknowledged receipt of the NOD and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. Accordingly, Manlincon is not applicable at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  The Veteran is presently service-connected for a right wrist disability, rated as 10 percent disabling.  

According to the September 2016 JMR, the parties found that the Board did not provide adequate reasons and bases to support its denial of entitlement to TDIU because the Board's findings contradicted the evidence of record.  Specifically, the Court noted that the Board's denial rested partly on the finding that the Veteran's educational and work history did not demonstrate that his current retirement was a result of his right wrist disability, and that there was no evidence the Veteran would be prevented from performing all types of construction and / or sedentary employment.  The Court observed that during a November 2010 VA wrist examination, the Veteran reported that he was not working and was unable to do so due to numbness and weakness in his right arm as well as pain in his wrist, and that this report contradicted the Board's conclusion.  Therefore, the matter was remanded for the Board to address the apparent internal inconsistency.  

The Court has held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013) (observing that a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for veteran with multiple service-connected disabilities and the Board did not err in failing to obtain such an exam or opinion when it denied entitlement to TDIU due to multiple service-connected disabilities).

The Veteran's combined disability rating is 10 percent; as such, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2015) for a TDIU.  However, VA regulations provide that if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2015), rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed in determining if referral is warranted.  38 C.F.R. § 4.16(b) (2015).  

The November 2010 VA examination report noted the Veteran's report of having stopped working his construction job due to numbness and weakness in his right arm and pain in his right wrist.  Nevertheless, the December 2014 VA examiner opined that the Veteran's wrist disability did not render him unable to obtain or retain substantially gainful employment, and that he "should" be able to perform sedentary work and / or a job that allowed for breaks for his right hand.  

The severity of the Veteran's wrist disability is one factor in the TDIU analysis.  Also pertinent is the Veteran's employment history and educational and vocational attainment.  In its October 2014 remand, the Board directed the AOJ to send the Veteran a VCAA letter explaining how to substantiate a TDIU claim, a VA Form 21-8940 on which the Veteran could provide information regarding his employment and education histories, and a VA Form 21-4192 regarding his employment history.  The Veteran did not submit completed copies of these forms.  The information requested in these forms is crucial for the Board to make an informed decision as to the Veteran's ability to obtain or maintain substantially gainful employment.

The Board observes that the October 2014 remand directives also instructed the vocational specialist to consider the Veteran's education, special training, and previous work experience in rendering his or her opinion.  The claims file at that time and at present contains limited information in this regard; thus, the December 2014 VA examination report did not contain any specific reference to the Veteran's education, special training, or previous work experience.

In order to effectuate the stated objective of the September 2016 JMR in clarifying the evidence of record and issuing a well-supported decision, the Board finds it appropriate to remand the Veteran's claim for further development, specifically for information regarding the Veteran's education, specialized training, and prior work experience.

The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is advised that if he does not supply the requested information, a decision will be made based on the evidence of record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran a VA Form 21-8940 and VA Form 21-4192 and request he return completed forms to VA.

2.  Obtain all outstanding VA treatment and evaluation records dated from September 2016 to present.  All records received should be associated with the claims file.

3.  Next, the Veteran should be scheduled for a VA evaluation by a vocational or similar specialist if possible to ascertain and evaluate the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  

The specialist should elicit from the Veteran complete education, vocational, and employment histories.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects that the Veteran's service-connected disability has on his potential for physical and sedentary employment.

The VA specialist should note that the Veteran is currently service-connected for degenerative joint disease of the right wrist. 

The specialist must provide detailed findings and complete rationales for all opinions and conclusions reached.  If the clinician determines that an opinion or conclusion cannot be made without resort to mere speculation, the clinician should explain why.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  If warranted, refer the claim to the Director of Compensation for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) (2015).

5.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

